department of the treasury internal_revenue_service washington d c date cc dom fs it a tl-n-7980-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject field_service_advice requirement and manner of election to reduce basis this field_service_advice responds to your undated memorandum received here on date it is not binding on examination or appeals and is not a final case determination this document may not be cited as precedent legend taxpayer a b c year year issue whether taxpayer may reduce its basis in other_property under sec_1071 and sec_1_1071-2 in the absence of a prior election to do so conclusion taxpayer may not reduce its basis in other_property facts taxpayer was the parent_corporation of a group including a b and c during year and year each of a b and c sold certain assets by invoking the right under sec_1071 to treat the sales as involuntary_conversions under sec_1033 all three elected to defer the gain realized on the conversion by replacing the property sold with qualified_replacement_property within the prescribed two-year time period this election was made on a statement attached to the tax returns for the years of the sales each of the three possessed the written certificate from the federal communications commission fcc at the time of filing their return none of the three opted to reduce their basis in other assets in any of their respective elections nevertheless having failed to replace the converted property within the requisite time period taxpayer apparently seeks now to reduce the basis of other depreciable_property held in the years of sales law and analysis now-repealed sec_1071 provided that a taxpayer could treat the sale of certain broadcasting assets as an involuntary_conversion if that sale were certified by the fcc to be necessary or appropriate to effectuate a change in policy of the fcc sec_1071 first enacted in substance in the revenue act of pub law sec_123 was originally intended as a wartime tax-relief provision for those market-limiting station sales that were ordered by the fcc since acquisition of any new radio property during that time would have been difficult see s rep no pincite sec_1071 was repealed by pub law sec_2 109_stat_93 generally for sales and exchanges made on or after date according to the house of representatives’ report the section was repealed because of serious tax policy problems h_r rep no pincite those problems included the fcc’s progressive loosening of the standards for issuing tax certificates so as to go far beyond what congress had originally contemplated as well as an fcc program that a taxpayer entitled to the benefits of the section was allowed to elect one of the three options in sec_1_1071-2 i to treat such sale_or_exchange as an involuntary_conversion under the provisions of sec_1033 or ii to treat such sale_or_exchange as an involuntary_conversion under the provisions of sec_1033 and in addition elect to reduce the basis_of_property by all or part of the gain that would otherwise be recognized under sec_1033 or iii to reduce the basis_of_property by all or part of the gain realized upon the sale_or_exchange all three entities had elected the first option above with their returns thus in short they had two years within which to acquire replacement_property in this case revrul_88_39 1988_1_cb_299 sets out the controlling service position specifically a taxpayer who elected the provisions of sec_1033 pursuant to sec_1071 on a timely filed return and subsequently was unable to acquire qualified_replacement_property within the time prescribed by sec_1033 may not later elect to reduce the basis of other depreciable_property pursuant to sec_1_1071-2 see also revrul_79_277 1979_2_cb_300 election may not be made on an amended_return case development hazards and other considerations as you note in 709_f2d_480 7th cir the court agreed with the service position see rev_rul that an election pursuant to sec_1071 may not be made on an amended_return in dicta however the was so vague as to be subject_to significant abuse id additionally there was inadequate oversight by the irs or any other government body with respect to the tax cost thus there was inordinate discretion conveyed to the fcc resulting in an open- ended entitlement program with no constraints limiting the utilization of the provision id pincite compare park broadcasting v commissioner 78_tc_1093 where an election made on an amended_return was held valid because the taxpayer had not received fcc certification and had not expected it because of fcc policy at the time until well over four years after the year-of-sale return had been filed only later after a change in fcc policy the taxpayer took the opportunity to seek fcc certification and to make the deferral election court goes on to elucidate its view that a taxpayer making a sec_1071 election to defer the gain under sec_1033 who is unable to find replacement_property within the prescribed time could change its election and instead defer any gain by reducing basis in other depreciable_property in accordance with the regulations f 2d pincite see sec_1_1071-3 the service expressly disagrees with the cloutier dicta and formally establishes that opposition in revrul_88_39 1988_1_cb_299 regardless of the positions in revrul_79_277 and revrul_88_39 however an inherent service-adverse consideration may be that neither the statute nor the regulations indicate whether the election may be made via a timely amended_return the regulation governing the manner of election sec_1 a does not narrowly limit the time within which a valid election must be made it provides only that a n election under sec_1071 must be filed with the return for the taxable_year in which the sale_or_exchange occurs the language filed with the return is not however specifically limited to the original return this was the focal point of metzger v united_states u s t c so d ind there although the return for the year_of_sale did not report gain or include a statement of election under sec_1071 all details regarding the replacement of the converted property as well as issuance of the fcc certificate were unknown at the time of the filing of the original return in addition the court noted that securing a ruling from the service and a certificate from the fcc was a time consuming and complex process the court held therefore that an election under sec_1071 made with an amended_return that was filed within the statute_of_limitations was timely it characterized the commissioner’s position that an effective election could not be made by amended_return to be a hypertechnical one and one of form over substance the court also dismissed the contention that by not making an affirmative election and leaving open its options a taxpayer will take advantage of the statute_of_limitations with the benefit of hindsight on that point the court said it was simply not the case before it that would presumably mean that such a case could be established in other circumstances if that is now the case with taxpayer here would obviously require significant further factual development taxpayer may thus argue that the taxable_year in issue was still open and its attempt to change an election as part of an amended_return was arbitrarily and improperly rejected-perhaps even hypertechnically so we would revisit in a new forum essentially the same arguments made by taxpayers in the metzger and cloutier cases under those circumstances the need for rev ruls and to correct the omission of the regulations would probably be used by taxpayer to highlight the uncertainty inherent in those regulations there is at least one significant difference here however which weighs heavily in favor of the service taxpayer did make an actual election with its original return in this case unlike those in metzger and cloutier under the regulations that election shall be irrevocable and binding sec_1_1071-2 thus neither this taxpayer nor any taxpayer should be able to revoke its binding election by merely purporting to amend rightfully the earlier return upon which that election was made by thomas d moffitt senior technician reviewer income_tax accounting branch
